Case 1:14-cv-04708-ENV-ST Document 100-1 Filed 01/24/19 Page 1 of 7 PageID #: 1037
UNITED STATES COURT OF APPEALS
EASTERN DISTRICT OF NEU YORK

ROY TAYLOR,
                         APPELLANT
         -AGAiNST-
                                                    iDv^T cA .KO'
NSU VOBKkCiltyDEPAlRTWENT OF COORR
OBCC AND EFITC RIKERS ;ET AL.,
                         DEFENDANTS




                     APPEAL FROFl DISTRICT COURT DISMISSAL
                              PRELiniNARY STATEMENT

   THIS IS AN APPEAL FROFi THE DISTRICT COURT DISMISSAL WHICH PLAINTIFF
ROY TAYLOR NOW BRINGS AS FOLLOWS;
                                     CASE HISTORY

   THIS CASE CAFIE AFTER CEiJl^TAIN CONDITIONS HE WAS VICTIF) OF WHILE INCAR
CERATED AT EFITC AND OBCC WHERE AFIONG OTHER THINGS PLAINTIFF WAS DENIED:
   LAW LIBRARY, FIAIL, SOCIAL SERVICE, LEGAL AID SERVICE, DENIED CLOTHES BOX
   AND OTHER SERVICES WHICH ARE TO ATTEND MUSLIM SERVICE AND SUBOECT FO SPEND
MORE THAN 72 HOURS^ INFACT PAST 5 DAYS IN INTAKE WHICH IS ALL AGAINST THE
MINIMUM STANDARDS OF NYCDOC POLICY, PROCEDURES, AND CUSTOMS & REGULATIONS
OF THE 3AIL. THESE PEOPLE ACTED WITH IMPUNITY WITHOUT ANY ACCOUNTABILITY.
   PLAINTIFF PRO'SEjfsUCD CERTAIN INDIVIDUALS IN THEIR INDIVIDUAL AND OFFICIAL
CAPACITIES TO CORRECT THE PROBLEM AND MONETARY RELIEF OVER THESE VIOLATIONS.
     THE DISTRICT COURT DISMISSAL FOR FAILURE TO EXHAUST ADM REMEDIES IN DISPL
                                             4        ^   n
   1. PLAINTIFF CONTEND THE LOWER COURT ERROR^D IN THEIR DECISION IN DISMISS]
THE SUIT FOR FAILURE TO EXHAUST        ADM GRIEVANCE PROCESS.' BY THE MERE FACT THAT
DEFENDANTS^ ONCETHEY DEE^l PARTICULAR GRIEVANCE^ PROCESSBS)"NONGRIEVABLE" THIS THUS
MADE EXHAUSTION "UNNECESSARyV THIS WAS ULTIMATELY DONE BY ME, PLAINTIFF
REQUESTING IN HIS RESOLUTION ON EACH CONDITION TO REPRIMAND STAFF WHICH IS
DISCIPLINING STAFF AND WHERE OUTSIDE AGENCIES WgiRE NOTIFIED OF THESE CON-

0ifi0N§ VIOLATED ABOVE.
 Case 1:14-cv-04708-ENV-ST Document 100-1 Filed 01/24/19 Page 2 of 7 PageID #: 1038


  2. THE COURT NEVER ONCE ADDRESSED THIS ALTHOUGH IN THE DEPOSITION AND
IN PLEADINGS THIS UAS RAISED TO THE COURT. PLAINTIFF NEVER GOT A RESPONSE
PRO. THE COURT WHICH THE DISTRICT LOWER COURT ULTIMATELY IGNORED WHICH WAS
error-

     district CaUi!T^Xfi£ED
    defendants THWARTED theINGRIEVANCE
                               DISMISSING COMPLAINT
                                       PROCESS WHICH ONDIST
                                                         EXHAUSTION ^
                                                            COURT IGNORED
                                                                                 •




    3. PLAINTIFF CONTENDS THE DISTRICT COURT TOOK IT UPON THEMSELVES
 SIDE WITH THE DEFENDANTS WHEN CLEARLY UPON SEEING THEY FAILED TO RESPOND
 TO SAID GRIEVANCES AND APPELLANT HAD TO VIRTUALLY TAKE IT UPON HIMSELF TO
 COMPLAIN TO CENTRAL OFFICE^^OVER GRIEVANCE THAT THESE DEFENDANTS FAILED TO
 respond or answer to said GRIBVANCES filed and ATTACHED all THOSE GRIEVANCES.
    4. THIS WAS THEN FORWARDED BACK TO OBCC & EMTC GRIEVANCE COORDINATOR TO
 POSSIBLY PROCESS WHICH NEVER WAS^WENT TO THE NEXT LEVEL. SOME WERE BUT
 OTHERS WERE'NT. YET ALTHOUGH THIS WAS THE CASE. ALSO UPON CLEAR SHOWING IN
 the grievance DOCUMENTUT clearly shows THE "DOCTORING" OF DOCUMENTS THAT
  UERE; "UNENDORSED & UNSIGNED" THE DISTRICT COURT IGNORED THESE FACTS.
 (PRODUCE grievance DEPT DOCUMENTS & RESPONSES OF RECORD)
    5 THIS IS A CLEAR EXAMPLE OF THE GRIEVANCE PROCESS BEING BLOCKED AND/OR
  "THWARTED". WHICH THE DISTRICT COURT CLEARLY "OVERUOOKED"THIS HOPING I
                               .-n TT THT«? COURT WOULD CHECK THE DATED DOCUMENTS
  WOULDN'T APPEAL THIS.. MOREOVER,I'' THIS COURT uuuuu un
  IT SHOWS LATE RESPONSES PAST THE GRIEVANCE OEAOINES.FURTHER-MORE. THE DISTRIC
  COURT STATED IN ERROR THAT WHEN AN INMATE FILE GRIEVANCE AND IT'S NOT
  ANSWERED TO REFILE BASICALLY NEVER "PENALIZING" DEFENDANTS FOR NO^-COMPLIAN(
  yet PENAlVzING APPELLANT FOR "UNFOUNDED REASONS"!"(CMPHASIS ADDED)
  THIS IS CALLED "DOUBLE STANDARDS" WHEN IT SHOULD BE "EQUAL 3USTICE" UNDER
   THE LAW1"(EMPH(5IS ADDED)
     6. BY THE DISTRICT COURT'S OPPINION IT APPEARS THE OPPOSING COUNSEL
 ACTUALLY PREPARED THIS ARGUMENT FOR THE DISTRICT COURT BECAUSE EVERYTHING
  ARGUED SIDES WITH THE DEFENDANTS!" (EMPHASIS ADDED)
Case 1:14-cv-04708-ENV-ST Document 100-1 Filed 01/24/19 Page 3 of 7 PageID #: 1039

      THE DISTRICT LOWER COURT DISCOSSlON'ON"PtHA''EXHSOSTIOK RkgUiKt'MEHT WAS
SO CLOSE TO WHAT THE CORP COUNSEL WOULD ARGUE MAKE ME BELIEVE THAT THEY

actually prepared it and THE       DISTRICT COURT SIMPLY SIGNED OFF ON IT AS IF

IT W(gRE"TB^WHO DID IT!" THIS SAVES WORK & TIME "RUBBER STAMPING" DECISIONS
LIKE IN THIS CASE.

     7, THE LOWER DIST COURT HAS MANUFACTURED EVERY KIND OF ^JCUSE TO JUSTIFY
      THE REQUIREMENT OF EXHAUSTION EXCEPT FOR GRIEVANCES BEING THWARTED BY
      DOC OFFICIALS OVER GRIEVANCE. PLAINTIFF/APPELLANT iJENT THROUGH THE CORRECT

      CHANNELS IN FILING GRIEVANCES AND IT WASN'T ANSWERED! APPELLANT THEN TOOK

      THIS OPPORTUNITY TO    COMPLAIN TO THE GRIEVANCE DEPT AT OBCC & EMTC
             (_corc.)
      SUPERIORS^OVER THE GRIEVANCE PROCESS WITH THESE SAME GRIEVANCES ATTACH,
      THAT THEY FAILED TO ANSWER TO THESE VERY GRIEVANCES. THESE COMPLAINTS

      THEN RETURNED TO THESE JAIL GRIEVANCE DEPTSAND THEY STILL WEREN'T TAKEN

      TO THE NEXT LEVELS. ATLEAST MOST OF THEN l^EREN'T.

      8. MIND YOU THE OUTSIDE AGENCY "PRISONER'S RIGHT PROJECT" WERE THE AGENCY

      NOTIFIED OF ALL GRIEVANCES IN THIS COMPLAINT WHO TOOK THE LIBERTY TO

      FILE THESE SAME COMPLAINTS INDICATED IN THIS ACTION WHICH IS ON RECORDjtN
      THIS CASE.


                            ARGUMENT AND MEMORANDUM OF LAW

      9. APPELLANT TAYLOR AFTER HIS GRIEVANCES WERE THWARTED BY DOC OFFICIALS

      AND THEY BECAME NONGRIEVABLE ONCE DISCIPLINE & CONTACTING OUTSIDE AGENCIES

      OCCURBliEXHAUSTION IS NOLONGER REQUIRED. THE GRIEVANCE THEN GOES DIRECTLY
      TO THE XMRDEN OF THE JAIL FOR A RESPONSE & ACTION WHICH IN THESE CASES

      NO RESPONSE EVER CAME.'

     10APPELLANT ARGUES COURTS HAVE RULED WHEN PRISON OFFICIALS IMPEDED THE

      GRIEVANCE PROCESS IT MADE THE PROCESS OR SYSTEM A NULLITY WHICH JUSTIFIES

 ■    A PRISONER'S INABILITY TO COMPLY WITH THE SYSTEM. SEE DENNIS V. HOPKINS,

      2013 U.S. DIST. LEXIS 106608, OoCIV.38&8(FPS) 7-30,2013.
 Case 1:14-cv-04708-ENV-ST Document 100-1 Filed 01/24/19 Page 4 of 7 PageID #: 1040

   IN HOPKINS, HIS ISSUE WAS COHSIDERED"NOKGRIEVABLE" AND WAS TOLD BY
PRISON STAFF TO GET A LAWYER, NOR DID THAT OFFICER LOG THIS IN THE BOOS

AT THE JAIL. IN THIS CASE THESE WERE CONSIDERED "SPECIAL CIRCUMSTANCES"
WHICH ULTIMATELY JUSTIFIED FAILURE TO EX/rifSUST, SIMUULIAR TO PLAINTIFF
TAYLOR'S- CASE.ONLY DipfEISKE WAS VJHEN PLAINTIFF TAYLOR WENT THROUGH THE

PROPER CHANNELS RISERS GRIEVANCE OFFICIALS FAILED TO RESPOND AT ALL UNTIL

I COMPLAINED TO CORC WITH THE ATTACHED GRIEVANCES, WHICH RETURNED TO OBCC

& EHTC GRIEVANCE CHAIRKANS FOR PROCESS AND THEY STILL NEVER COMPLETED IT!"

   11. ANOTHER CASE IN GREEN V. SCKMELZLE. U.S.DC WEST DIST 239 F. SUPP. 3D

669., THIS CASE INVOVLED FAILURE TO EXHAUST ADH REMEDIES WHERE THE PRISONER

ALLEGED CLEAR IMPEDIMENTS SUCH AS: ADM REMEDIES WERE NOT AVAILABLE DO TO

(l)PRISOW OFFICIALS FORFEITED OR ESTOPPED FROM RAISING AN AFFIRMATIVE DEFENSE
OF NON-EXHAUSTION AND (0 2) CERTAIN CIRCUMSTANCES JUSTIFY PRISONER'S FAILURE
TO EXHAUST. DABNEY V. PEGANO. 604 F. APP'X 1, 3 (2D CIR. 2O150 QUOTING HEMPHII
WHICH THIS RELATED TO SPECIAL CIRCUMSTANCES ABROGATED IN ROSS V. BLAKE .

136 S.CT. 1850, 195L. ED 2D 117              PROVIDED 3 PRONGS (1) WHEN ASM pEOeEDURE
OPERATE AS A SIMPLE DEADEND-WITH OFFICIALS UNABLE OR CONSISTENTLY UNWILLINGLY

PROVIDE ANY REUSE TO AGGRIEVED INMATES (2) WHEN THE GEIE^ef«CE SYStEH IS SO
OPAQUE THAT IT BECOMES, PRACTICALLY SPEAKING "IUCAPABLE"OF USE; AND (3) WHEN
PRISON ADMINISTRATORS TWART INMATES FROM TAKING ADVANTAGE OF THE GRIEVANCE

PROCES THROUGH MACHINATION, MISREPRESENTMION, OR INTIMIDATION".
   12. PLAINTIFF FITS PRONG 3 AND TWO,TO THE EFFECT THAT NOT ONLY DID DEFEN
DANTS TWARTHED THE GRIEVANCE PROCESS, THEY "DOCTORED" DOCUMENTATION WHICH

WERE"UHEND0R6ED & UNSIGNED", IF THE COURT WOULD INSPECT DEPARTMENTAL DQCOTSENTA
TION AND IT IS REQUESTED FOR DEFENDANTS TO "AUTHENTICATE THESE DOCUMENTS"             AND

THE COURT   IS ASKED TO REVIEW THE RECORD ON THIS BEFORE "RUSHING " TO JUDGEMEN'
                    V. CV,n/<to"r'>9 ., apj7 US, DvVr-            tUZ
   15. THE PRISON LITIGATION REFORM ACT MANDATES INMATES EXHAUST SUCH ADH

REHEDIES THAT ARE "AVAILABLE". IN PLAINTIFF CASE THEY WEREN'T.JAIL OFFICIALS

AS YOU Ser in these y^y cases DO THE SAME IMPEDIMENTS FORM PRISON TO JAIL!
 Case 1:14-cv-04708-ENV-ST Document 100-1 Filed 01/24/19 Page 5 of 7 PageID #: 1041

   IT IS HOT DIFFICULT TO FIGURE THIS OUT.PRISOK OFFICIAIi ARE DEVIOUS AS
HELL IH "BLOCKING, IMPEDING AND -n-IAFTING THE GRWANCE PROCESS AND THE DISTRIC
COURT HERE IS RIDING WITH WHATEVER THE DOC CORP COUNSEL SAYS TO DISMISS MY
CLAIMS!"(EMPHASIS ADDED)
   14. IH CARCIA V. HEATH, 2016 U.S. DIST. LEXIS 109452 NO. 2:13-cv-1952,
8-17-2016 DECIDED., THIS CASE OFFICIALS JUBT LIKE IN MY CASE THE GRIEVANCE
OFFICIALS HAD "UNSIGHED DOCUMENTS" WHERE         ' THE EXHAUSTION SHOULD
HAVE AN OPPORTUNITY TO RESOLVE DISPUTES AND. ALLOW PRISONERS JO FILE COMPLAINT
addressing "NONEXHAUSTED CLAIMS". RHODES V.ROBINSON, 621 F. 3D 1002.
REGARDLESS OF THE CLAIM OR RELIEF SOUGHT PRISONERS MUST TRY TO PURSUE Ai. APPEA
THROUGH ALL LEVEL^UNLESS HE IS PREVENTED FROM DOING SO. IN GREEN, HE HANDED
GRIEVANCES TO BE FILED TO PRISON OFFICIALS WHILE IN SHU, THE CO NEVER FILED
IT AND PLAINTIFF RECIEVED NO RESPONSE TO THE GRIEVANCE, SIHIWLIAR TO MY,
PLAINTIFF TAYLOR'S CASE. WILLIAMS. 829 F.3d AT 120-21. S8 IT IS NOT A TALE
 THAT THESE THINGS OCURRED WHICH THE COURT ACKNOWLEDGED IN MY CASE.
   15. FOR THE DISTRICT COURT TO CLAIM I NEEDED TO REFILE AFTER FILING TO
 THE GRIEVANCE BOARD IS "ERROR". IN ALL THESE CASES SUMMARY JUDGMENT WAS
 DENIED: IW GREEN HE WAS TRANSFERRED TO ANOTHER FACILITY, S'JHICH PLAINTIFF
 IN THIS CAS^AILED OUT OF JAIL BUT NEVER RECIEVED A RESPONSE FROM THE
 GRIEVANCE BEFORE THAT CAME. THE HARDEN NEVER RESPONDED TO THE NON-GRIEVABLE
 ISSUES DESCRIBED MENTIONED IN THE COMPLAINT.
    16. IN ADDITION, IN ROSS V. BLAKE. 136 S. CT. 1850; L.ED. 2D 117, IH THIS
 CASE HE CONTENDED GRIEVANCE PROCESS WAS "UNAVAILABLE" WARRANTS FURJTHER
  CONSIDERATION AND THAT THE PLRA CONTAINS IT'S OWN TEXTUAL EXCEPTION TO
  MANDATORY EXHAUSTION. UNDER §1997e(a), AN INMATE OBLIGATION TO EXHAUST
  HINGES ON THE "AVAILABILITY" OF ADMINISTRATIVE REMEDIES. MEANING PRISONER
  IS THUS REQUIRED TO EXHAUST ONLY THOSE GRIEVANCES PROCEDURES CAPABLE TO
  OBTAIN RELEiF. SEE BOOTH. 532 U.S. AT 738, 121 S. Ct. 1819, 149 L. ED. 2D 95
Case 1:14-cv-04708-ENV-ST Document 100-1 Filed 01/24/19 Page 6 of 7 PageID #: 1042

17. iH 88SS, THIS CASE ARGUED THERE WERE 3 KINDS OF CIRCUMSTANCES WHERE
ADM REMEDIES CAN BE WAIVED., AND NOT CABABLE FOR RELIEF WHICH ARE THE
DEADEND, OPAQUE, AND TWART AS EXPLAINED.
18. HOWEVER THERE IS ANOTHER INTERNAL INVESTIGATIVE REMEDY OF EXHAUSTION
WHICH IS WHEN INSPECTOR GENERAL & PRISONER'S RIGHT PROJECT REPS WHO CONDUCT
INVESTIGATIONS AGAINST THE CITY OF NEW YORK WHICH LOOKS INTO CHARGES AGAINST
THEIR OWN STAFF OF MISCONDUCT OR POLICY, PROCEDURES AND REGULATIONS OF THE
minimum STANDARDS WHICH WAS ACTUALLY DONE IN MY, PLAINTIFF SASE.
WHEN THIS HAPPENS JUST LIKE IN ROSS, A PRISONER CAN NOLONGER OBTAIN RELIEF
THROUGH THE DOC GRIEVANCE PROCESS WHICH PLAINTIFF URGE THE COURT TO CONSIDEI
THESE FACTS IN THIS CASE. ONLY DIFFERENCE IS THAT HIS ISSUES BECAME NON-
GRIEVABLE and thus NOLONGER EXHAUSTABLE BEFORE DOC GRIEVANCE PROCESS EXCEPT
WITH THE WARDEN WHO NEVER ANSWERED NOR THE I.G. OR PRISONER RIGHTS EVER GOT
any FINAL DECISION EITHER!" (EMPHASIS ADBED) ROSS, 195 L. ED. 2D 117.
                                 SUMMARY JUDGMENT

 19. SUMMARY JUDGMENT SHOULD ONLY BE USED WHEN THERE EXIST NO DISPUTABLE FACTS
 IN A CASE. IT IS ONLY APPROPRIATE IF THE MOVING PARTY DEMONSTRATES THAT NO
 "GENUINE" DISPUTE APPEARS ON MATERIAL FACTS AND THAT IT IS ENTITLED TO A
 JUDGMENT AS A MATTER OF LAW. F.R.C..P. 56(c). WHEN IT APPLIES THE STANDARDS
 THE COURT VIEWS THE EVIDENCE AND Dl^^S INFERENCES IN LIGHT MOST FAVORABLE
 TO THE NON-MOVING PARTY. NAHNO-LOPEZ V. HOUSER, 625 F.3D 1279. 1283. AN
 ISSUE OF FACT IS GENUINE IF THE EVIDENCE IS SUCH THAT A REASONABLE JURY
 COULD RETURN A VERDICT FOR THE NON-MOVING PARTY ON THE ISSUE. SEE:
 ANDERSON V. LIBERTY LOBBY, INC., 477 U.S. 242, 248.
 20. PLAINTIFF ARGUES HIS CASE SHOULD HAVE SURVIVED THE DISTRICT LOWER
 COURT SUMMARY DISMISSAL ON THE MERE FACT THAT THERE IS CLEAR DISPUTE AS
 TO "WHBTHER THE GRIEVANCE PROCESS WAS "AVAILABLE" AND WHETHER IT WAS '
 IMPEDIMENTS EXHIBITED BY DEFENDANTS IN THIS ACTION TO THWARTH THE PROCESS
 BASED ON THE DOCUMENTATION AND WHAT PLAINTIFF CONTEND IN ACTION..
Case 1:14-cv-04708-ENV-ST Document 100-1 Filed 01/24/19 Page 7 of 7 PageID #: 1043



   IT IS FOR THIS REASON IT'S BELIEVED THE COURT ERRORED WHICH CALLS FOR

A REVERSAL IN TniS CLAIM,
   WHEREFORE; PLAINTIFF/APPELLANT PRAYS THAT THE APPELLATE COURT BASED ON
THESE GROUNDS REVIEW AND ULTIMATELY REVERSE THE LOWER DISTRICT COURTS RULING
AND GRANT THIS APPEAL IN IT'S ENTIRETY AND FOR SUCH FURHER RELIEF AS THE
COURT DEEMS PROPER. IT IS ALSO REQUESTED THE APPELLATE COURT DEEM THIS

APPEAL CERTIFYING IT BE TAKEN IN GOOD FAITH AND AFFORD ME IN FORMAL PAUPERIS

STATUS TO PRESENT THIS APPEAL TO BE HEARD IN THE INTEREST OF JUSTICE OVER
THE DISTRICT COURT'S FORMER RULING.', AND THE COURT WOULD BE JUST AND PROPER.
RESPECTFULLY SUBMITTED,      IT IS ASKED FOR THE ENTIRE RECORD & MINUTES OF THIS
    fU ^ ^                   CASE AND THE ENTIRE RECORD AND ALL EXHIBITS & COURT
      r i                   PRO'SE RULES OF THE APPELLATE COURT.

ROY TAYLOR, PRO'SE APPELLANT B/C3491804923 15UPQ04
AMKC 1818 HAZEN STREET i
EAST ELMHURST, NEW YORK



                             CERTIFICATE OF SERVICE

   PLAINTIF/APPELLANT ROY TAYLOR HAVE MAILED COPY OF THE FOREGOING NOTICE
AND APPEAL TO THE USDC AND ASST CORP COUNSEL ADNETHA JACOBS AND TO THE
APPELLATE COURT-FOR THE EASTERN DISTRICT ON THIS 11-K-2018.


ROY fAYLOi
